DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1, 11-13, and 18-20, in the reply filed on 15 June 2021 is acknowledged.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  The requirement is still deemed proper and is therefore made FINAL.
Claims 4, 8-9, and 14-17 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 15 June 2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 11-13, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Michler (US 2007/0267107 – hereafter Michler’107) in view of Michler (US 7,846,272 – hereafter Michler’272).
Considering claim 1, Michler’107 teaches austenitic stainless steel resistant to hydrogen embrittlement used to from a surface of a hydrogen storage vessel that contacts hydrogen (abstract) used in fuel cells in automotive vehicles (Paragraphs 2-3).  The steel is formed into a vessel with a surface in contact with hydrogen (Paragraph 7) including examples of a vessel having a cylindrical shape (Paragraphs 13 and 36; Figure 2) (i.e. a fuel tank made of austenitic steel with a substantially circular cross-section).  However, Michler’107 does not teach the claimed layer structure.
Michler’272 teaches a treated austenitic steel for protection against hydrogen embrittlement (abstract) used in fuel cells in vehicles (Column 1 lines 12-30).  The austenitic steel is treated to incorporate a non-metal chemical element into a surface of the steel to form a compound layer at a top, and an underlying diffusion layer which protects the surface against hydrogen embrittlement (Column 2 lines 60-67).  An embodiment is taught of a base material containing martensite with a diffusion layer containing austenite and a top layer of nitride material (Column 7 lines 37-67).  
As both Michler’107 and Michler’272 are directed toward austenitic steels for use in hydrogen storage vessels they are considered analogous.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Michler’107 with the nitrided layer taught by Michler’272 as this is known to improve upon the durability and stability of the structure (Michler’272 Column 3 lines 19-27) and one would have had a reasonable expectation of success.  Modified Michler’107 is considered to teach a fuel 
Considering claim 11, Michler’272 teaches where the steel is austenitic steel and is treated to incorporate a non-metal chemical element into a surface of the steel to form a compound layer at a top and an underlying diffusion layer (i.e. made from austenitic steel) which protects the surface against hydrogen embrittlement (Column 2 lines 60-67).
Considering claim 12, Michler’272 teaches where the martensite is formed in the base material during treatment (Column 7 lines 55-67) (i.e. produced by a martensite transformation).
Considering claim 13, Michler’272 teaches where the steel comprises 8.04% nickel and is austenitic (Column 4 lines 47-59; Table 1).
Considering claims 18-20, Michler’107 teaches where the tank is cylindrical with a substantially circular cross-section and at least one inwardly curving wall (Figure 2).  Michler’107 further teaches that one of ordinary skill in the art would recognize that other shapes and forms may be utilized (Paragraph 37) and the courts have held that mere changes in shape are a matter of design choice and are obvious absent persuasive evidence that the claimed shape has significance.  See MPEP 2144.04 (IV)(B).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SETH DUMBRIS whose telephone number is (571)272-5105.  The examiner can normally be reached on M-F 6:00 AM - 3:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


SETH DUMBRIS
Primary Examiner
Art Unit 1784



/SETH DUMBRIS/Primary Examiner, Art Unit 1784